Mr. Justice Gordon
delivered the opinion of the court February 15th, 1886.
A careful examination of the nineteen assignments of error which have been presented for our consideration leads us to the conclusion that there is but one that requires serious attention. The one to which we refer is the fourteenth, and involves an exception to that part of the charge of the learned judge of the court below which reads as follows : “ The second point made by the defendants is that as the engine was run by the engineer, after one of the clamps had broken, without an order from the superintendent, this would be negligence of a co-laborer, and the company would not be responsible. If the evidence satisfies you that the machine’was safe with two clamps, and the accident happened from the use of one, this I think would be a matter of law; but the plaintiff’s effort has been to show that it was dangerous with both clamps on. If jmu should, therefore, believe that the use of the machitiery was dangerous with either one or two clamps, the plaintiff would not be defeated because it was more dangerous with one.” Whilst the well-established principle is here recognized that if the plaintiff’s injury was caused by the negligence of a co-employé, the employer could not be made responsible for the resulting damage, yet it is, at the same time, held that if the two clamps were improper appliances, and the machine when held together by the united strength of both was dangerous, the engineer would be justified in continuing to run it after the breaking of one of the clamps. But upon what kind of hypothesis is this idea founded? The court seems to have entertained the opinion that as the machine was dangerous in its best estate, it could be no more so even when *603crippled, hence the engineer was justified in continuing its use, though he saw, and ought to have known, that it was about to go to pieces. We cannot understand a conclusion of this kind, for if the two clamps were insufficient to hold this four-ton balance wheel to its place, it seems to us that anyone, however inexpert, might have known that when one had broken the other was all the more likely to be unable to support the additional strain that must, in the nature of things, come upon it.
Beside this, we do not understand that the wheel or other part of the driving apparatus was dangerous. The only fault found with this balance was its inclination to slip slowly along its shaft, but the result of this defect was not regarded as likely to be productive of any serious consequence, and only amounted to this, that when the wheel had slipped so far as to interfere with the wall of the pit, in which it revolved, it must be driven back to its proper position. The design of the clamps was to prevent this slipping, and they were necessarily subjected to a great strain, and the danger, as the result proved, lay in the bursting of these appliances. Now, had the injury to the plaintiff occurred in the breaking of the first clamp the responsibility would have rested altogether with the defendant, for it could not have charged its engineer with a knowledge of tire unsafety of an appliance which had been regarded as sufficient by its superintendent. But such was not the case; the first clamp broke in such a position that it did no injury; nevertheless, that breaking, which compelled the stopping of the engine, and a removal of the broken iron which had embedded itself in the wall of the pit, gave the engineer notice of two things: (1.) That as the whole strain which had been borne by both clamps must now come upon the remaining one, he might expect, and that in a very short time, a recurrence of the previous accident. (2.) That if the second clamp should break when, by the revolution of the wheel, it was above the edge of the pit, the result would be its violent projection into the open mill among the workmen. Under such circumstances as these we cannot resist the conclusion that the proximate cause of the plaintiff’s injury was the carelessness of a fellow-workman, and if so, the defendant cannot be charged with the resulting damage. We cannot perceive that Davis himself was in any degree negligent, hence we refuse to sustain any of the assignments of error which assume carelessness on his part. He was attending strictly to his own business; he was neither a machinist nor engineer, so that even had he known of the breaking of the first clamp it does not follow that he would have been aware of the slightest danger. He had a right to rest upon the sup*604position that the company’s engineer was a person qualified for the position, and that he would not negligently run his engine when it was dangerous. But if he has suffered by the default of that fellow employé, to him must he look for compensation, and not to the company.
.The judgment is reversed, and a new venire ordered.